In a contested probate proceeding, the contestant Lawrence Francis Meany, Jr., appeals (1) from so much of an order of the Surrogate’s Court, Kings County, entered July 8, 1965, as denied his cross motion for leave to take the further oral deposition of two persons as witnesses pursuant to statute (CPLR 3101, subd. [a], par. [4]; 3111); and (2) from an order of said court, entered September 2,1965, upon reargument, which adhered to the original decision. Order entered September 2, 1965, affirmed, with a separate bill of $10 costs and disbursements to the respondent and to the special guardian, each payable out of the estate. Ho opinion. Appeal from order, entered July 8, 1965, dismissed, without costs. The appeal was untimely taken. Appellant admitted receiving notice of entry of said order on July 13, 1965, yet his notice of appeal therefrom is dated September 9, 1965, clearly beyond the statutory time (CPLR 5513, subd. [a]). In any event, said order was superseded by the later order granting reargument. Beldock, P. J., Christ, Hill, Rabin and Benjamin, JJ., concur.